This is a companion case to cause No. 4993, entitled Lewis v. Palmer, 67 Ariz. 189, 193 P.2d 456. The facts, with minor inconsequential details, are the same. While separate appeals were taken, the assignment of error and propositions of law advanced are identical and inasmuch as the same counsel appeared in both cases the matters were consolidated for oral argument. For the reasons advanced in our opinion in cause No. 4993, supra, it is the decision of this court that the judgment in the instant case be and the same is hereby affirmed.
STANFORD, C.J., and LaPRADE and UDALL, JJ., concur.